Title: From Thomas Jefferson to John Brown Cutting, 28 July 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Sir
            
            Paris July 28. 1788.
          
          When I had the honour of writing you on the 24th. inst. the transactions on the Black sea were but vaguely known. I am now able to give them to you on better foundation. The Captain Pacha was proceeding with succours to Oczakoff as is said by some (for this fact does not come on the same authority with the others), the authentic account placing the two fleets in the neighborhood of each other at the mouth of the Liman, without saying how they came there. The Captain Pacha with 57 gunboats attacked the Russian vessels of the same kind, 27 in number, the right-wing of which was commanded by Admiral Paul Jones, the left by the Prince of Nassau. After an obstinate engagement of 5. hours, during which the Captain Pacha flew incessantly wherever there was danger or distress, he was obliged to retire, having lost 3 of his vessels, and killed only 8 men of the Russians. I take this account from the report of the action by the Prince of Nassau which the Russian minister here shewed me. It is said in other accounts that all the balls of the Turks passed over head which was the reason they did so little execution. This was on the 18th. of June, and was the forerunner of the great and decisive action between the two main fleets which took place on the 26th. The Russian fleet commanded by Admiral Paul Jones, the Turkish by the Captain Pacha, of which the result only, and not the details are given us. This was that the vessels of the Turkish Admiral and Vice Admiral and 4 others were burnt, that is to say 6. in all. Two others were taken, and between 3 and 4000 prisoners. The Captain Pacha’s flag was taken, and himself obliged to fly in a small vessel, his whole fleet being dispersed. The Prince Potemkin immediately got under march for Oczakoff to take advantage of the consternation into which that place was thrown. These facts are written by Prince Potemkin from his headquarters to Prince Gallitzin the Russian Ambassador at Vienna, who writes them to their minister here, who shewed me the letter. The number of prisoners taken render it probable that the Captain Pacha was on his way to the relief of Oczakoff with transports, as a less authentic report sais he was. We are not told authentically what was the force on each side in the main action of the 26th. but it is supposed to have been of about 15. ships of the line on each side besides their smaller vessels: but the evidence of this is vague and the less to be relied on as we have known that the Russians were much  inferior in numbers to the Turks on that sea.—A war of a less bloody kind is begun between the Pope and king of Naples, who has refused this year to pay the annual tribute of the hackney as an acknolegement that he holds his kingdom as feudatory of the Pope. The latter has declared him to stand deprived of this kingdom, but gives him 3. months to consider of it. We shall see what will be made of this farce. I have written this supplement to my other letter, in hopes it may still find you at London. I am with much esteem, Dear Sir, your most obedt. humble servt.
          
            
              Th: Jefferson
            
          
        